Title: To George Washington from Brigadier General John Sullivan, 17 December 1775
From: Sullivan, John
To: Washington, George

 

Camp on Winter Hill 17th Decemr 1775
Much Respected General

agreeable to your order have again waited on Major Rogers and Strictly Examined him have Seen his Several permits and think them Genuine & in Every Respect agreeable to the Copy Sent you—he Says he Left New york about the 10th of October and being ill with the Fever & ague was 10 Days in getting to Abany That There & at a place Called Stone Rabba—he Tarried 10 Days More: he then passed Through Hoosuck Standford Draper & Hinsdale in his way to his Brothers who Lives in Kent he was three Days in performing this Rout and Tarried with his Brother 5 or 6 Days more he was then 3 Days in going to Westminster and in his way passed Through by Dartmouth Colledge & Saw Mr Wheelock from thence he went to his Farm in Pennycook where he Tarryed Six or Eight Days from thence he went to Newbury and from Thence to Portsmouth and after Tarrying there Some few Days Laid his permit before the Committee of Safety. he owns Every thing in Mr Wheelocks Letter Except that of his having been in Canada which he warmly Denies & Says he can prove the Rout he Took and prove himself to have been in the Several Towns at or near the Days he has mentioned. I asked him why he came to the Camp as he had no Business with any particular person & had no Inclination to offer his Service in the American Cause to which he Replied that he had voluntarily waited upon the Committees of Several Colonies as he thoug⟨ht⟩ it a piece of Respect Due to them and would probably prevent his being Suspected and Treated as a person unfriendly to us—That he Likewise thought it his Duty to wait on your Excellencey & acquaint you with the Situation of his affairs and if he could to obtain your Licence to Travel unmolested—These Sir are the Facts as handed to me by him what may be his Secret Designs I am unable to Say & what Steps are most proper to be taken Respecting him your Excellencey can best Judge—I am far from thinking that he has been in Canada but as he was once Governor of Michalamackinack it is possible he may have a Commission to Take that Command & Stir up the Indians against us & only waits for an opportunity to get

there—for which Reasons I would advise Lest Some Blame might be Laid upon your Excellencey in future not to give him any other permit but Let him Avail himself of those he has & Should he prove a Traytor Let the Blame Centre upon those who Enlarged him I beg pardon from Intrudeing my Opinion & Subscribe myself your Excellenceys most obediant Servant

Jno. Sullivan

